PER CURIAM.
We treat this appeal from denial of a mandamus petition as a petition for writ of certio-rari. See Sheley v. Florida Parole Commission, 703 So.2d 1202 (Fla. 1st DCA 1997). Mark Boyette petitioned the Circuit Court for Leon County for a writ of mandamus, presenting certain challenges to an order of the Parole Commission which revoked his control release. During the pendency of the *350circuit court proceeding, jurisdiction was relinquished to the Commission and an amended order of revocation was entered which cured certain defects in the original order challenged by petitioner. The Commission informed the circuit court of entry of this amended order and three days later the petition for writ of mandamus was denied.
We elect to construe the order denying mandamus as having done so because the original revocation order had been superseded by the amended order and the mandamus petition was therefore moot. We deny cer-tiorari. This denial, however, is without prejudice to petitioner’s right to challenge the Commission’s amended order through a habeas corpus petition in the appropriate forum.
DENIED.
MICKLE and DAVIS, JJ., and MCDONALD, PARKER LEE, Senior Judge, concur.